DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 26 February 2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-4 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 February 2020, 06 April 2021, 25 January 2022 and 15 March 2022, respectively are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Idelevitch et al (US 10,744,922 B2, hereinafter Idelevitch) in view of Pardasani et al (US 2019/0064845 A1, hereinafter Pardasani).
Regarding claim 1, Idelevitch discloses a vehicle transport apparatus configured to transport a vehicle by lifting up wheels of the vehicle, comprising: 
a first robot (Figures 2 & 3, transport means 2) configured to enter underneath the vehicle, lift up front wheels of the vehicle, and travel (Figures 1- 3; at least as in column 11, lines 4-25 and column 11, line 54-column 12, line 8, specifically as shown in at least Figures 2 & 3); and 
a second robot (Figures 2 & 3, transport means 2) configured to enter underneath the vehicle, lift up rear wheels of the vehicle, and travel (Figures 1- 3; at least as in column 11, lines 4-25 and column 11, line 54-column 12, line 8, specifically as shown in at least Figures 2 & 3), wherein the first robot and the second robot each include: 
wheels configured to cause a body to freely travel and turn (Figures 1- 3; at least as in column 11, lines 4-25 and column 11, line 54-column 12, line 8, specifically as shown in at least Figures 2 & 3); 
a drive force transmitting mechanism configured to transmit a drive force to the wheels (at least as in column 2, lines 17-44, column 3, line 62-column 4, line 14 and column 11, line 54-column 12, line 8); 
a distance sensor configured to detect a distance between a corresponding robot of the first and second robots and an object near the corresponding robot (at least as in column 8, lines 21-47); and 
a robot computing section configured to control a travel operation and a loading operation of the corresponding robot (Figures 1- 3; at least as in column 11, lines 4-25 and column 11, line 54-column 12, line 8), wherein 
when the vehicle is to be lowered in a parking region, the robot computing section adjusts a parking position of the vehicle based on information detected by the distance sensor (at least as in column 7, lines 63-67, column 8, lines 21-47 and column 11, lines 17-48).  Idelevitch is silent regarding wherein the wheels of the transport device are specifically “omnidirectional” wheels.  Examiner notes wherein omnidirectional wheels are well-known within the art of mobile robots, which is further exemplified by the teachings of Pardasani.  Pardasani teaches a robotic transport vehicle for transporting one or more items/devices from a first location to a destination location.  Pardasani goes on to teach wherein said robotic transport vehicle includes a drive system, for controlling a driving force of the robotic transport vehicle, a vehicle control system, one or more sensors (i.e. LiDAR, sonar, range-finding sensors, etc.), a lift mechanism, and a plurality of wheels (i.e. castors, omni-directional wheels, mecanum wheels, etc.), such that the robotic transport vehicle may autonomously travel between different locations in an efficient manner (Figure 4; at least as in paragraphs 0061-0072).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Idelevitch’s transport means with the omnidirectional wheels taught by Pardasini, since Pardasani teaches wherein it is well-known to utilize omnidirectional wheels with robotic vehicles for turning capabilities, thereby providing a simple substitution of one known element for another to obtain predictable results. 
Regarding claim 2, in view of the above combination of Idelevitch and Pardasini, Idelevitch further discloses wherein the robot computing section infers a distance between the vehicle and the object based on the information detected by the distance sensor, and controls a travel operation and a loading operation of the corresponding robot in a manner to lower the vehicle at a position where the distance is greater than zero and less than or equal to an upper limit value (at least as in column 7, lines 63-67, column 8, lines 21-47 and column 11, lines 17-48).
Regarding claim 3, in view of the above combination of Idelevitch and Pardasini, Idelevitch further discloses wherein the first robot is a master device, and the second robot is a slave device (at least as in column 9, lines 3-35).
Regarding claim 4, Idelevitch as modified by Pardasini above, are silent specifically regarding wherein a total height of the first robot and a total height of the second robot are each less than 150 mm. However, Examiner contends wherein it would have been an obvious matter of design choice to provide a desired height of the respective robots of less than 150mm, since Applicant has not disclosed that the specified height design solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the teachings provided in Idelevitch as modified by Pardasini above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner particularly notes US 2018/0135328 A1 issued to WU et al, which discloses an AGV transfer robot that includes a lifting mechanism, and is further utilized to autonomously transfer vehicles to/from parking spaces in a parking lot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664